Citation Nr: 1124561	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating higher than 30 percent for sarcoidosis with pulmonary and renal involvement.  

2. Entitlement to service connection for a heart condition, to include coronary artery disease, to include as secondary to service-connected sarcoidosis with pulmonary and renal involvement.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Representative

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1976 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in August 2007, of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran's representative appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

As for the claim for a higher rating for sarcoidosis, the Veteran's last VA examination was in March 2008.  Subsequently in May 2008, the Veteran's representative indicated the Veteran was undergoing further testing with results likely available in August 2008.  As the medical records are not in the Veteran's file, the records need to be requested.  

In September 2010 at the hearing the Veteran's representative indicated that over the last few days the Veteran's renal insufficiency increased.  As the record suggests an increase in severity of the service-connected sarcoidosis with pulmonary and renal involvement, there is a need to verify the current severity of the disability and a reexamination is necessary under 38 C.F.R. § 3.327.





In March 2011, an opinion was obtained from the Veterans Health Administration (VHA).  The VHA expert suggested that a cardiac MRI should be considered to determine whether the Veteran has cardiac sarcoid.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or authorize VA to obtain medical records, pertaining to treatment of sarcoidosis with pulmonary and renal involvement from 2008 to the present.  Also ask the Veteran to submit or authorize VA to obtain any diagnostic studies to include a cardiac MRI.  

2. Afford the Veteran a VA examination to determine the current level of impairment of the service-connected sarcoidosis with pulmonary and renal involvement.

The examiner is asked to describe whether there is pulmonary involvement associated with the sarcoidosis requiring systemic high dose therapeutic corticosteroids for control; whether there is cor pulmonale, or; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

The Veteran's file should be made available to the examiner for review.

3. After the above development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


